DETAILED ACTION 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “and are connected to one another by connection in substance” where it is unclear what is meant by being connected in substance, ie they are merely connected, they are formed together, they are glued etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,4-8,10-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by DE 102016114283 to Konig.
As to claim 1, Konig discloses an exhaust system for an internal combustion engine, comprising: an oxidation catalytic converter unit with a first catalytic converter housing elongated in a direction of a first housing axis (3); an SCR catalytic converter unit with a second catalytic converter housing elongated in a direction of a second housing axis (4); a mixer housing adjoining a downstream end of the first catalytic converter housing with an upstream connection area and adjoining an upstream end of the second catalytic converter housing with a downstream connection area (broad interpretation, the mixer connects these two locations: 9,2/13); a mixer arranged in the mixer housing and carried at the mixer housing (15); and a reactant release device carried on the mixer housing for releasing reactant into a reactant-receiving duct of the mixer (5), wherein the mixer housing comprises a first housing part forming the upstream connection area and a second housing part connected to the first housing part and forming the downstream connection area together with the first housing part (2,9).
As to claim 3, Konig discloses the upstream connection area has an upstream connection edge area extending over the first catalytic converter housing on the outer side thereof; or the downstream connection area has a downstream connection edge area extending over the second catalytic converter housing on an outer side thereof, wherein a first partial area of the downstream connection edge area is provided at the first housing part and a second partial 
As to claim 4, Konig discloses the first partial area and the second partial area of the downstream connection edge area extend around the second catalytic converter housing in a circumferential direction in relation to the second housing axis to an essentially equal extent (2,9, connection to 4, Fig 2,7).
As to claim 5, Konig discloses the second housing axis is located in a connection plane, connecting the first housing part to the second housing part or extends parallel to the connection plane, connecting the first housing part to the second housing part (Axis of 4 is in line with axis connecting 2,9).
As to claim 6, Konig discloses wherein the first housing axis extends sloped at an angle different from 90 degree in relation to a connection plane, connecting the first housing part to the second housing part (Par 0030, Par 0046 encompasses range outside 90).
As to claim 7, Konig discloses the first housing axis is sloped away from the second housing axis in relation to the connection plane at an angle in the range of 93 degree to 100 degree (Par 0030, Par 0046).
claim 8, Konig discloses the mixer housing has a carrier wall area extending essentially parallel to the first housing axis and has a transition wall area extending from the carrier wall area in a direction away from the downstream connection area (Wall proximate injector 5, Fig 2; and wall sloping away left region of upper flow “A”, alt region of wall 2 sloping away to the right).
As to claim 10, Konig discloses a guide element fixed at the mixer housing, the guide element guiding the exhaust gas stream leaving the downstream end of the first catalytic converter housing in a direction of the mixer (dimple plate 9 guiding flow “A” Fig 2).
As to claim 11, Konig discloses the guide is element fixed at the mixer housing (dimple plate 9 guiding flow “A” Fig 2).
 As to claim 18 (new), Konig discloses the first housing part of the mixer housing forms an entirety of the upstream connection area (A, below).

    PNG
    media_image1.png
    691
    665
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3,5,8,10-11,13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20170260888 to Vijaya  in view of US Publication 20150330279 to Melecosky in view of US Patent 10138776 to Hayakeyama.
As to claim 1, Vijaya discloses an exhaust system for an internal combustion engine, comprising: an oxidation catalytic converter unit with a first catalytic converter housing elongated in a direction of a first housing axis (12); an SCR catalytic converter unit with a second catalytic converter housing elongated in a direction of a second housing axis (16); a mixer housing adjoining a downstream end of the first catalytic converter housing with an upstream connection area and adjoining an upstream end of the second catalytic converter housing with a downstream connection area (102); a mixer arranged in the mixer housing and carried at the mixer housing (24); and a reactant release device 
Vijaya does not expressly disclose wherein the mixer housing comprises a first housing part forming the upstream connection area and a second housing part connected to the first housing part and forming the downstream connection area together with the first housing part. 
Melecosky discloses how an elbow system between exhaust components can be formed of clamshell halves (Par 0025) and Hayakeyama discloses how a traditional clam shell system in an exhaust line is connected (clamshell flange 120 between housing halves).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Vijaya to include how the housing is assembled using clamshell halves with a mating surface such that wherein the mixer housing comprises a first housing part forming the upstream connection area and a second housing part connected to the first housing part and forming the downstream connection area together with the first housing part using the teachings of Melecosky and Hayakeyama as this would allow for an equivalent construction option for the system to yield predictable results while allowing localized replacement of components as needed inside the system.
As to claim 2, Vijaya discloses the first housing part has a first connection edge area (Melecosky: 120 left side); the second housing part has a second connection edge area (Melecosky: 120 right side); and one of the first connection edge area and the second connection edge area extends over the other of the 
As to claim 3, Vijaya discloses the upstream connection area has an upstream connection edge area extending over the first catalytic converter housing on the outer side thereof (104); or the downstream connection area has a downstream connection edge area extending over the second catalytic converter housing on an outer side thereof, wherein a first partial area of the downstream connection edge area is provided at the first housing part and a second partial area of the downstream connection edge area is provided at the second housing part; or the upstream connection area has an upstream connection edge area extending over the first catalytic converter housing on the outer side thereof and the downstream connection area has a downstream connection edge area extending over the second catalytic converter housing on an outer side thereof, wherein a first partial area of the downstream connection edge area is provided at the first housing part and a second partial area of the downstream connection edge area is provided at the second housing part.
As to claim 5, Vijaya discloses the second housing axis is located in a connection plane, connecting the first housing part to the second housing part or extends parallel to the connection plane, connecting the first housing part to the second housing part (Axis of 16 is in line with axis connecting clam shell halves as taken from inlet to outlet of 102,104 using teachings of Melecosky 120 as cited above).
claim 8, Vijaya discloses the mixer housing has a carrier wall area extending essentially parallel to the first housing axis and has a transition wall area extending from the carrier wall area in a direction away from the downstream connection area (A,B below).

    PNG
    media_image2.png
    711
    802
    media_image2.png
    Greyscale



As to claim 10, Vijaya discloses a guide element fixed at the mixer housing, the guide element guiding the exhaust gas stream leaving the downstream end of the first catalytic converter housing in a direction of the mixer (C below, this is the guiding element extending from the lip of the mixer, also shown as the scoop plate seen in Figure 1 in region of the label 32 arrow).

    PNG
    media_image3.png
    711
    802
    media_image3.png
    Greyscale

As to claim 11, Vijaya discloses the guide is element fixed at the mixer housing (C, Above).
As to claim 13, Vijaya discloses the mixer comprises a disk mixer body with an essentially plate-shaped first mixer body part and with an essentially plate-shaped second mixer body part connected to the first mixer body part (28,30); a bulge is formed in at least one of the mixer body parts disposing the reactant-receiving duct (34) extending essentially in a reactant main injection direction; and at least one bulge is formed in at least one of the mixer body parts for providing a reactant release duct (54,56) extending away from the reactant-receiving duct (Par 0047, Fig 2).
claim 14, Vijaya discloses two bulges are formed in at least one of the mixer body parts for providing two reactant release ducts extending from the reactant-receiving duct in mutually opposite directions (34 to 54 56 release).
As to claim 15, Vijaya discloses the plate-shaped mixer body is carried at the second housing part (carried by both halves of clamshell as cited above) essentially at right angles to the first housing axis (Fig 12).
As to claim 16 (new), Vijaya discloses the upstream connection area of the mixer housing is connected to the downstream end of the first catalytic converter housing (104); the downstream connection area of the mixer housing is connected to the upstream end of the second catalytic converter housing (106).
As to claim 17 (new), Vijaya discloses the mixer is directly supported by, and directly connected to, the mixer housing (Fig 12, connection at 20).
As to claim 19 (new), Vijaya discloses the mixer is directly supported by, and directly connected to, the mixer housing (Fig 12, connection at 20).


Claims 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20170260888 to Vijaya  in view of US Publication 20150330279 to Melecosky in view of US Patent 10138776 to Hayakeyama as applied to Claim 1 above and further in view of US Publication 20160377033 to Ferront.
As to claim 12, Vijaya does not expressly disclose the first housing part and the second housing part are provided as shaped sheet metal parts and are connected to one another by connection in substance. 
Ferront discloses the first housing part and the second housing part are provided as shaped sheet metal parts and are connected to one another by connection in substance (Par 0008, 0023).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Vijaya to include the first housing part and the second housing part are provided as shaped sheet metal parts and are connected to one another by connection in substance using the teachings of Ferront as this would have been a well known substance capable of withstanding exhaust heat and reliable in structure, while allowing for a secure connection between parts.

Claims 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 102016114283 to Konig as applied to Claim 1 above and further in view of US Publication 20160377033 to Ferront.
As to claim 12, Konig does not expressly disclose the first housing part and the second housing part are provided as shaped sheet metal parts and are connected to one another by connection in substance. 
Ferront discloses the first housing part and the second housing part are provided as shaped sheet metal parts and are connected to one another by connection in substance (Par 0008, 0023).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Konig to include the first housing part and the second housing part are provided as shaped sheet metal parts and are connected to one another by connection in substance using the teachings of Ferront as this would have .

Allowable Subject Matter
Claim 9,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered.
With regards to Applicant’s argument that “The corresponding German expression used in the original German application documents is "materialschlusssig". In the German language, this expression is absolutely clear and has not been rejected in any proceedings by now. This expression is common and well know in the German language to indicate that a "material" is used for providing the "Schluss", i.e. the connection between two components. This material, for example, may be a glue, as stated by the Examiner, or may be a welding material which, in the present case, is the more preferred material.” the examiner is unconvinced.  While the term may be a direct translation this does not allow for immediate interpretation in the English language as intended. Correct terminology should then be used to effectively address the intended features. As such the present language is still considered indefinite and if applicant feel that glue or welding is appropriate, and has sufficient support in the specification, then phrasing such as “ 
With regards to Applicant’s argument that “Applicant points out that the term "adjoining" means touching or bounding at a point or line, (Miriam-Webster). In Konig, the rightmost side of element 2 does not touch or bound the leftmost side of element 7. Konig therefore does not disclose all of the features of claim 1, and claim 1 is not anticipated by Konig. In particular in Konig, a first catalytic converter housing provided by housing 7 having outer circumferential surface 8 is not connected to the mixer housing, i.e. the first housing part 9 thereof, with a downstream end thereof. As clearly shown in Figure 2 of Konig, housing 7 adjoins the first housing part of the mixer housing in the upstream connection area provided by this first housing part with the upstream end thereof, while the downstream end of housing 7 has no connection to the mixer housing, but ends with an axial distance to an inner surface of the second housing part of the mixer housing.” the examiner is unconvinced.  Applicant appears to be relying on an incorrect and unrelied upon interpretation of the features of Konig. Upstream connection area is “A below”, shown here to clarify and prevent varied interpretation. Upstream connection A “adjoins” the downstream end of the first catalytic converter housing. And the upstream end of the second catalytic converter adjoins the downstream connection area “B, below”, where the mixer housing connects A to B. Further the claims do not recite that the outer surface of the first catalyst outlet is connected to the mixer housing as argued by applicant. The claim merely states that the downstream end of the first converter housing adjoins (or as argued by applicants definition “bounds”) the upstream connection area.


    PNG
    media_image1.png
    691
    665
    media_image1.png
    Greyscale

With regards to Applicant’s argument that “Claim 1 also sets forth a mixer arranged in the mixer housing, and carried at the mixer housing. In the embodiment of the drawings, the mixer housing is indicated by reference 16, and the mixer by reference 48. This is disclosed in the specification in paragraph [0037]. This carrying of a mixer by a mixer housing is not disclosed in Konig.” the examiner is unconvinced.  The language of the claim is that the mixer is carried “at” the mixer housing, where applicant appears to be arguing that the mixer is carried “by” the mixer housing which is not presently claimed. The Konig 
With regards to Applicant’s argument that “Contrary to the rejection's assumption, such a structure of a mixer housing is not disclosed in Melecosky. Paragraph [0025] of Melecosky referred to by the rejection states that there are three housing portions 44, 45, and 46. However, these housing portions are not housing portions that, in common, constitute a mixer housing. Instead, any mixer housing most similar to the claims is provided by intermediate housing portion 45 having an upstream connection area at inlet end 66, and having a downstream connection area at outlet end 68. Primary housing portion 44 adjoins intermediate housing portion 45 constituting the mixer housing at inlet end 66, where inlet coupling 50 is also connected to intermediate housing 45. As stated in paragraph [0026] of Melecosky, primary housing 44 is a housing of first converter brick 56, and therefore provides a first catalytic converter housing. As is the case with Konig, this first catalytic converter housing extends within the mixer housing for allowing the exhaust gas exiting this first catalytic converter housing at a downstream end thereof to flow around the outer circumference of this particular housing.” the examiner is unconvinced.  Applicant appears to be arguing features and components not relied upon from Melecosky. Melecosky teaches that an elbow pipe connector (42 specifically 45) with injector may be formed as a clamshell (par 0025). Melecosky is not relied upon for the connection of the device to various components, Melecosky merely teaches that component 45, equivalent to component elbow (C, below) of Vijaya may be formed as a clamshell component, which as disclosed in the rejection above would have it be a clamshell along its entire flow direction length thus in combination would meet the limitations of the present claim.


    PNG
    media_image4.png
    900
    924
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.